Citation Nr: 0319561	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  95-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1955 to February 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant and his daughter appeared at a hearing held at 
the RO on June 29, 1995.  A transcript of that hearing has 
been associated with the record on appeal.

On February 6, 1997, a hearing was held in Newark, New 
Jersey, before Bruce E. Hyman, who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.  Because Judge 
Hyman has retired from the Board, in June 2003, the appellant 
was offered the opportunity to have a hearing before an 
active Veterans Law Judge.  In July 2003 the appellant 
responded that he did not want an additional hearing.

This case was before the Board previously in April 1997 and 
September 1999 when it was remanded for additional 
development.  This case was certified to the Board by the San 
Juan, Puerto Rico, VARO.

The appellant's claim of entitlement to service connection 
for a back disorder will be addressed in the REMAND portion 
of this decision.



FINDINGS OF FACT

1.  In an August 1969 decision, the appellant's claim of 
entitlement to service connection for a back condition was 
denied; the appellant did not perfect an appeal.

2.  Evidence associated with the record since the August 1969 
decision is so significant that it must be considered along 
with all the evidence of record in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a back disorder.


CONCLUSIONS OF LAW

1.  The August 1969 RO decision denying the appellant's claim 
of entitlement to service connection for a back condition is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1969).

2.  Evidence received since the August 1969 decision is new 
and material, and the appellant's claim of entitlement to 
service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In an August 1969 decision, the San Juan, Puerto Rico, VARO 
denied the appellant's claim of entitlement to service 
connection for a back condition.  In August 11, 1969, the RO 
informed the appellant that his claim had been denied.  The 
appellant did not appeal the August 1969 decision.  Decisions 
by the RO are final unless appealed to the Board.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).

The appellant now seeks to reopen his claim of entitlement to 
service connection for a back disorder.  The law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of these claims.  Accordingly, with regard to 
the appellant's claim of entitlement to service connection 
for a back disorder, the Board must look to the evidence 
added to the record since the August 1969 final decision.  
The evidence received after August 1969 is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the August 1969 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a back 
disorder, and, therefore, the claim is reopened.  In a 
December 20, 1994 statement, T. N. T. (Mr. N.) stated that he 
had witnessed the appellant fall and injure himself on 
September 15, 1955.  He added that the appellant had suffered 
three falls.

Mr. N.'s December 1994 statement is clearly "new" evidence, 
because it was not before the RO at the time of its August 
1969 decision.  The Board also finds it to be material 
because it relates to a specific element of the appellant's 
claim that was essential to the August 1969 decision.  The 
appellant's claim of entitlement to service connection was 
denied in August 1969 because there was no evidence that he 
had a chronic back disorder that was incurred in service.  
The new evidence indicates that the appellant injured his 
back multiple times in service.  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a back disorder has been submitted.  Thus, the 
Board reopens the claim for service connection for a back 
disorder and will remand the claim for additional development 
noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
back disorder is reopened, and, to this extent, the appeal is 
granted.


REMAND

At an April 2002 VA spine examination, the examiner diagnosed 
the appellant with lumbar myositis.  Although the examiner 
noted that the appellant's claims folder had been reviewed, 
the examiner stated incorrectly that there was no service 
medical record of back trauma or complaint of back pain.  
Service medical records show that in October 1956 the 
appellant was treated for a strain back.  Because of the 
inaccuracy of the examiner's findings in April 2002, an 
additional examination of the appellant is necessary.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
spine examination, by an examiner other 
than the examiner who conducted the April 
2002 VA spine examination, to determine 
whether the appellant has a current low 
back disorder that is related to his 
military service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note that the claims 
folder, including service medical records 
showing treatment of the appellant for a 
strained back in October 1956 and a 
normal evaluation of his spine at his 
February 1957 separation examination, the 
report of an August 1969 VA examination, 
and the August 1969 statement of R. G., 
M.D., (Dr. G.) indicating treatment of 
the appellant for spondylitis for 
approximately three years, has been 
reviewed.  (The service medical records 
are in the manila envelope at the back of 
the claims folder, marked as such.)  The 
examiner is requested to opine whether it 
is "at least as likely as not" that the 
appellant has a current back disorder 
that is related to his military service.  
(By "at least as likely as not" the 
Board does not refer to medical 
possibility, but rather to medical 
evidence of record showing, in the 
examiner's expert opinion, that a finding 
in favor of a causal relationship between 
a current back disorder and the 
complaints during service is just as 
medically sound as a finding against such 
a connection.)

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case noting that the Board has re-opened 
the appellant's claim and addressing the 
issue of "entitlement to service 
connection for a back disorder" and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



